offense and not the penalty in effect at the time of sentencing"); 2007 Nev.
                 Stat., ch. 525, § 22, at 3196 (listing the effective date of the amendment to
                 NRS 193.165 as July 1, 2007). Therefore, we conclude that the district
                 court did not err by denying Lewis' motion. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.'




                 Gibbons




                 cc:   Eighth Judicial District Court Dept. 15
                       Willie Seal Lewis
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       'This appeal has been submitted for decision without oral argument,
                 NRAP 34(0(3), and we conclude that the record is sufficient for our review
                 and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682, 541
                 P.2d 910, 911 (1975).


SUPREME COURT
      OF
   NEVADA
                                                       2
  I.947A   der